                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL JOHN GADDY,                                 Case No. 16-cv-01319-HSG
                                   8                    Plaintiff,                           ORDER GRANTING DEFENDANTS’
                                                                                             SECOND MOTION FOR SUMMARY
                                   9             v.                                          JUDGMENT
                                  10     M. TOWNSEND, et al.,                                Re: Dkt. No. 45
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13                                            INTRODUCTION

                                  14          Plaintiff, a pro se state prisoner, filed this civil rights action under 42 U.S.C. § 1983,

                                  15   alleging that Defendants retaliated against him in violation of the First Amendment. Now pending

                                  16   before the Court is Defendants’ second motion for summary judgment. Dkt. No. 45. Plaintiff has

                                  17   filed a supplemental brief; Defendants have filed a response to Plaintiff’s supplemental brief; and

                                  18   Plaintiff has filed a responsive brief. Dkt. Nos. 49, 50, 51. For the reasons set forth below, the

                                  19   Court GRANTS Defendants’ second summary judgment motion.

                                  20                                   PROCEDURAL BACKGROUND

                                  21          The complaint alleges that Defendants Townsend, Voong, and Sandoval retaliated against

                                  22   Plaintiff in violation of his First Amendment rights when they wrongly cancelled or otherwise

                                  23   impermissibly interfered with the processing of his prison grievances. Dkt. Nos. 1, 3.

                                  24           The Court granted Defendants’ first motion for summary judgment, finding that

                                  25   (1) Plaintiff failed to show a genuine dispute as to whether Defendant Townsend’s cancellation of

                                  26   Grievance No. 14-03104 was retaliatory; and (2) Defendants Voong and Sandoval’s cancellations

                                  27   or denials of Grievance Nos. 14-03409, 15-00017, 1502462, 1502945, and 15-06810 were

                                  28   legitimate penological decisions, supported by the regulations and logic, and not retaliatory. See
                                   1   Dkt. No. 34. The Ninth Circuit reversed and remanded:

                                   2          The record shows that Gaddy filed a grievance to correct an error in his disciplinary record,
                                              and defendants granted the grievance and corrected the error. However, the first level
                                   3          response to Gaddy’s grievance also contained an error, Gaddy filed grievances to correct
                                              this error, and all of these grievances were denied and the first level response was never
                                   4          corrected. Because it is unclear from the record why defendants refused to correct the
                                              error in the first level response, we reverse and remand for further proceedings.
                                   5

                                   6   Dkt. No. 41 at 2.1 On remand, the Court directed the parties to file simultaneous briefs addressing

                                   7   whether Defendants’ refusal to correct the error contained in the first level response to Grievance

                                   8   No. 14-03104 constituted retaliation in violation of the First Amendment. Dkt. No. 42. In

                                   9   response, Defendants filed a second motion for summary judgment and Plaintiff has filed a

                                  10   supplemental brief.

                                  11                                      FACTUAL BACKGROUND

                                  12   A.     California Department of Corrections and Rehabilitation Grievance Procedure
Northern District of California
 United States District Court




                                  13          The California Department of Corrections and Rehabilitation (“CDCR”) provides its

                                  14   inmates the right to appeal administratively “any policy, decision, action, condition, or omission

                                  15   by the department or its staff that the inmate or parolee can demonstrate as having a material

                                  16   adverse effect upon his or her health, safety, or welfare.” 15 Cal. Code Regs. § 3084.1(a). A

                                  17   prisoner must submit his complaint2 on CDCR Form 602 (referred to as a “602”). On the 602

                                  18   form, an inmate explains the issue in Section A, and then lists the relief requested in Section B.

                                  19   The grievance proceeds through three levels of review: (1) screening at the first level of review by

                                  20   a prison official who did not participate in the event at issue and who is of equivalent or higher

                                  21   rank than the participating staff, unless the first level of review is exempted; (2) a second level of

                                  22   review by a hiring authority or designee at a level no lower than Chief Deputy Warden or the

                                  23   equivalent; and (3) a third level of review by a designated representative under the supervision of

                                  24   the third level Appeals Chief or equivalent. Id. § 3084.7. The third level of review exhausts

                                  25

                                  26   1
                                         For convenience, the Court will cite to the Ninth Circuit’s opinion as it is found in the district
                                  27   court’s docket instead of citing to the Circuit’s docket.
                                       2
                                         The CDCR refers to these complaints as “appeals,” but also uses the term “appeal” to refer to the
                                  28   appeals of the first, second, and third level decisions regarding these complaints. To avoid
                                       confusion, the Court will refer to these complaints as “grievances” instead of “appeals.”
                                                                                           2
                                   1   administrative remedies, which is required before an inmate may bring suit in federal court

                                   2   pursuant to 42 U.S.C. § 1983. Id. § 3084.7(d)(3); 42 U.S.C. § 1997e.

                                   3          The CDCR’s grievance system is governed by the regulations set forth at sections 3084 to

                                   4   3085 of the California Code of Regulations, Title 15. See 15 Cal. Code Regs. §§ 3084–3085.

                                   5   Section 3084.6(c) provides that a grievance may be cancelled if inter alia it is duplicative of a

                                   6   prior grievance upon which a decision has been rendered or is pending; time limits for submitting

                                   7   the grievance are exceeded where the inmate had the opportunity to timely submit; or the issue

                                   8   grieved has been resolved at a prior level of review. 15 Cal. Code Regs. § 3084.6(c). Section

                                   9   3084.6(a)(5) provides that the erroneous acceptance of a grievance at a lower level does not

                                  10   preclude the next level of review from taking appropriate action, including rejection or

                                  11   cancellation of the grievance. 15 Cal. Code Regs. § 3084.6(a)(5).

                                  12          Inmates have the right to file one grievance every 14 calendar days unless the appeal is
Northern District of California
 United States District Court




                                  13   accepted as an emergency appeal. 15 Cal. Code Regs. § 3084.1(f). If an inmate abuses the

                                  14   grievance system, an inmate may be restricted, for a period of one year, to one non-emergency

                                  15   grievance every thirty calendar days. 15 Cal. Code Regs. § 3084.4(g). Abuse or misuse of the

                                  16   grievance process includes inter alia repeated filings of grievances that have been cancelled

                                  17   pursuant to Section 3084.6(c). 15 Cal. Code Regs. § 3084.4(a)(2).

                                  18          Inmates can challenge the cancellation of a prior grievance or challenge staff misconduct.

                                  19   If an inmate challenges the cancellation of a prior grievance, he must file the grievance within 30

                                  20   days of the inmate’s receipt of the notice of cancellation of the prior grievance. 15 Cal. Code

                                  21   Regs. § 3084.8(b)(3). If an inmate submits a grievance challenging staff misconduct, correctional

                                  22   staff screen the grievance to determine whether it should be processed as a routine grievance, or

                                  23   processed as a staff complaint appeal inquiry, or referred to Internal Affairs (“OIA”) for an

                                  24   investigation. 15 Cal. Code Regs. §§ 3084.5(b)(4), 3084.9(i)(1). Section 3084.9 sets forth the

                                  25   procedure by which grievances are deemed staff complaints, and how such staff complaints are

                                  26   processed.3 Staff complaints are considered an exception to the regular grievance process. If the

                                  27

                                  28
                                       3
                                        Section 3084.9 distinguishes between a citizen’s complaint, which is an allegation made by a
                                       non-inmate that a correctional official has engaged in misconduct, see 15 Cal. Code Regs. §
                                                                                        3
                                   1   staff complaint is not referred to the OIA, a confidential inquiry is conducted and a confidential

                                   2   report prepared. See 15 Cal. Code Regs. § 3084.9(i)(3)(B). The inmate is notified as to whether

                                   3   the staff complaint has been referred to OIA, and whether the findings determined that the staff in

                                   4   question committed misconduct. See 15 Cal. Code Regs. § 3084.9(i)(4). The inmate is not

                                   5   allowed to view the confidential report. The confidential report may only be viewed by the

                                   6   accused staff and the staff involved in processing the staff complaint. See 15 Cal. Code Regs. §

                                   7   3084.9(i)(3)(B). In contrast, a routine grievance is processed according to Sections 3084 to

                                   8   3084.8 which provide inter alia that an inmate receive at least one face-to-face interview

                                   9   regarding his grievance, and that an inmate be provided with written responses providing the

                                  10   reasons for the disposition of the grievance. See 15 Cal. Code Regs. § 3084.7(e), (h).

                                  11   B.     Plaintiff’s Grievances

                                  12          This action arises out of an error in an October 2014 classification chrono. At that time,
Northern District of California
 United States District Court




                                  13   Plaintiff was housed in the Administrative Segregation Unit (“ASU”) because of his participation

                                  14   in a June 2014 riot. Dkt. No. 1-1 at 8–9. On October 8, 2014, Plaintiff appeared before a

                                  15   classification committee to review his housing placement and for a pre-minimum eligible release

                                  16   date (“MERD”) review. Dkt. No. 1-1 at 8–9. The classification committee decided to retain

                                  17   Plaintiff in the administrative segregation unit because inter alia his disciplinary issues were

                                  18   escalating, noting four Security Housing Unit (“SHU”) terms since 2005. Dkt. No. 1-1 at 8–9.

                                  19   The classification chrono generated for this hearing listed the four prior SHU terms since 2005 and

                                  20   incorrectly identified the SHU term starting on November 13, 2005, as the result of discipline for

                                  21   battery on a peace officer with a weapon, when it should have stated that it was the result of

                                  22   discipline for battery on a peace officer without a weapon. 4 The classification chrono was

                                  23   otherwise accurate. Dkt. No. 1-1 at 8–9.

                                  24

                                  25
                                       3391(b), and a staff complaint, which is an allegation made by an inmate that a correctional
                                  26   official has engaged in misconduct, see 15 Cal. Code Regs. § 3084.9(i).
                                       4
                                         The chrono listed the following four SHU terms, with the error that triggered this action in the
                                  27   description of the first SHU term: (1) a SHU term commencing in November 2005 for battery on a
                                       peace officer with a weapon; (2) a SHU term commencing in May 2010 for battery on an inmate;
                                  28   (3) a SHU term commencing in August 2012 for battery on an inmate; and (4) a SHU term
                                       commencing in June 2013 for participation in a riot. Dkt. No. 1-1 at 8.
                                                                                         4
                                   1          In Grievance No. 14-03104, Plaintiff sought to have this error corrected. In Section B of

                                   2   Grievance No. 14-03104, Plaintiff specified the relief requested:

                                   3          That the element in Battery on a P.O. with a weapon. The “with a weapon” portion be
                                              removed from the allegation prior to being sent to CSR or corrected if already sent. Based
                                   4          on I have been charged with or found guilty of that charge And that the 115 Log
                                              # C0511020 for the battery on a non confined person be presented by CCII Thornton, as
                                   5          she reviewed it to confirm exactly what I am talking about if necessary by a fact finder.
                                   6   Dkt. No. 25-1 at 4, 6 (emphasis in original). The first-level response (“FLR”) to Grievance No.

                                   7   14-03104 granted the relief sought and the chrono was corrected, but the text of the FLR itself

                                   8   contained yet another error. The FLR incorrectly stated that the chrono originally reflected that

                                   9   Plaintiff had been disciplined for battery on an inmate with a weapon. There were no errors in the

                                  10   corrected chrono.

                                  11          On December 1, 2014, Plaintiff appealed the FLR:

                                  12          Dissatisfied. Because although the [grievance] states “granted,” nothing I requested has
Northern District of California
 United States District Court




                                              actually been granted. It has only been admitted that my claim is true. I clearly requested
                                  13          that the element battery on a peace officer “with a weapon” be removed from the
                                              allegation prior to being sent to CSR or corrected if already sent. You stated, “Based on
                                  14          the above information my request that the element of “with a weapon” be removed, prior to
                                              being reviewed by the CDR or corrected if already reviewed (I never requested reviewed)
                                  15          from the charge “Battery on an inmate” with a weapon as stated in your classification
                                              committee chrono documenting ICC of October 8, 2014 is “granted” at 1st level of
                                  16          Review. 1) I never requested about an [sic] battery on an inmate with a weapon—which
                                              isn’t listed on my 128G. My [grievance] is quite clear and it is ironic that you will point
                                  17          out a mistake to make another one to keep from correcting the issue at hand, which I
                                              clearly outlined in Section B. 2) I still have the same exact 114D and 128G by CCII-
                                  18          Thornton listing Battery on a P.O w/ a weapon supporting the indeterminate SHU which is
                                              absolutely false. Please show me where and how the error that has been admitted—was
                                  19          corrected and where and how the action I requested has been “granted.” Either one will
                                              do. However if this [grievance] stands as is, I take it that you are telling me that my
                                  20          administrative remedies has [sic] been exhausted on this issue. That is a refusal to correct
                                              any wrongdoing. I continue to attempt to have my requested actions fully addressed and
                                  21          correctly addressed as they are clearly and correctly outlined in Section B of this
                                              [grievance]. CCII Thornton has already admitted the 114D and 128B states [sic] the
                                  22          wrong information in regards to the weapon being connected to the battery on a P.O. You
                                              granted something about a battery on an inmate with a weapon which has arbitrarily
                                  23          nothing to do with the issue of my [grievance]. Check Section B for the correction action
                                              requested.
                                  24

                                  25   Dkt. No. 25-1 at 5, 7 (emphasis in original).

                                  26          On December 4, 2014, Defendant Townsend visited Plaintiff at his cell. The parties

                                  27   provide differing accounts of the ensuing conversation. According to Plaintiff, Defendant

                                  28   Townsend told that Plaintiff that he should “consider [Grievance No. 14-03104] granted” and then
                                                                                        5
                                   1   suggested that Plaintiff withdraw Grievance No. 14-03104 as unnecessary because all the errors

                                   2   would be fixed. Dkt. No. 1 (“Compl.”) at 3. When Plaintiff refused to withdraw his grievance,

                                   3   Defendant Townsend angrily threatened to cancel the grievance if plaintiff did not withdraw “his

                                   4   damn [grievance].” Id. at 4. Defendant Townsend also allegedly said, “I’m tired of you filing all

                                   5   of these [grievances]—it’s time I do something about it anyway.[ ] If you [ ] don’t withdraw it

                                   6   I’m [ ] going to cancel it.” Id.

                                   7          Defendant Townsend denies that he ever spoke to Plaintiff in that way, or used those

                                   8   words, or acted out of retaliation. Defendant Townsend asserts that on December 4, 2014, he

                                   9   informed Plaintiff that the error in his chrono had been corrected as requested. Defendant

                                  10   Townsend showed Plaintiff a copy of the corrected chrono which no longer had the element of

                                  11   “with a weapon” listed. Defendant Townsend advised Plaintiff that his grievance had been fully

                                  12   resolved at the first level, and that Plaintiff could withdraw the grievance or that Defendant
Northern District of California
 United States District Court




                                  13   Townsend would cancel it in accordance with California Code of Regulations, title 15,

                                  14   3084.6(c)(11). Plaintiff refused to withdraw his grievance. ECF No. 45-5 (“Suppl. Townsend

                                  15   Decl.”) ¶ 9.

                                  16          Defendant Townsend states that he understood Grievance No. 14-03104 to be requesting a

                                  17   correction of the classification chrono. He further states that he understood Plaintiff’s appeal of

                                  18   the FLR to also be requesting that the chrono be corrected. He did not interpret the appeal of the

                                  19   FLR as requesting that the FLR be revised and re-issued. Suppl. Townsend Decl. ¶ 8.

                                  20          That same day, Defendant Townsend issued CDCR Form 695 (602 Screening) which

                                  21   cancelled Grievance No. 14-03104 at the second level of screening pursuant to Section

                                  22   3084.6(c)(11), which provides that a grievance may be cancelled when the issue grieved has been

                                  23   resolved at a previous level. Dkt. No. 21-3 at 20; 15 Cal. Code Regs. § 3084.6(c)(11).

                                  24          On December 10, 2014, Plaintiff returned the CDCR Form 695 to prison authorities stating

                                  25   as follows:

                                  26          This [grievance] has already been processed at second level review because as Appeal
                                              Analyst Mr. Bramucci recognized what I requested at prior level review was not resolved.
                                  27          Requiring me to resubmit the [grievance] for 2nd level review. Now that the [grievance]
                                              issue as requested really has to be granted. [Grievance No. 14-03104] is being cancelled
                                  28          instead of granted . . . after accepted 12-1-14.
                                                                                         6
                                   1   Dkt. No. 1-1 at 13 (emphasis in original). Plaintiff did not file an appeal of the second-level

                                   2   cancellation of Grievance No. 14-03104. Dkt. No. 1-1 at 3.

                                   3          Plaintiff challenged this cancellation in subsequent grievances, and also challenged the

                                   4   denial or cancellation of one of the subsequent grievances.

                                   5          A.      Grievance No. 14-03409

                                   6          In Grievance No. 14-03409, submitted on December 4, 2014, Plaintiff alleged that

                                   7   Defendant Townsend’s cancellation of Grievance No. 14-03104 was retaliatory:

                                   8          I have a right to the findings to my [grievance] whether he cancells [sic] it or not is not the
                                              issue. The issue is him retaliating on me for filing [a grievance], him bullying me, yelling
                                   9          at me, trying to force me to withdraw my [grievance] and then threatening me when he’s
                                              the appeals coordinator. All because I didn’t agree to withdraw my [grievance]. This is
                                  10          unethical behavior and staff misconduct by Mr. Townsend. If I request an action which I
                                              was initially told was granted but wasn’t – then when that’s corrected and the [grievance]
                                  11          is actually suppose to be granted and I’m made, forced to withdraw the finding that’s
                                              misconduct. The [grievance] was suppose [sic] to be granted to in the first place now that
                                  12          it really has to be granted I’m being bullied into withdrawing it.
Northern District of California
 United States District Court




                                  13   Dkt. No. 1-1 at 22, 24. In Section B, Plaintiff requested that his allegations regarding Defendant

                                  14   Townsend’s unethical behavior be investigated, and that Plaintiff not be retaliated against for

                                  15   filing grievances. Id.

                                  16          On December 11, 2014, Grievance No. 14-03409 was accepted at the second level of

                                  17   review and screened to determine whether it should be processed as a staff complaint or as a

                                  18   regular grievance. Dkt. No. 1-1 at 22–23, 26–27. On February 5, 2015, Plaintiff received the

                                  19   second level decision denying this grievance. The second level decision described Grievance No.

                                  20   14-03409 as requesting that Grievance No. 14-03104 be processed. Dkt. No. 1-1 at 26. The

                                  21   second level decision determined that Plaintiff’s allegations were insufficient to “meet the criteria

                                  22   of a staff complaint”:

                                  23          [Plaintiff] failed to establish that CCII Townsend violated any sections of the CCR, Title
                                              15, to warrant an investigation into possible reasons for a Staff Complaint as determined
                                  24          by the CDW per CCR, Title 15, Section 3084.9. His request for an investigation into his
                                              allegations is DENIED.
                                  25

                                  26   Dkt. No. 1-1 at 27. Because the second level decision determined that there had been no staff

                                  27   misconduct, the grievance was processed as a routine grievance. The allegations regarding

                                  28   Defendant Townsend’s misconduct were no longer considered and correctional officials therefore
                                                                                         7
                                   1   focused only on whether Defendant Townsend’s cancellation of Grievance No. 14-03104 was in

                                   2   accordance with applicable prison regulations. Dkt. No. 1-1 at 23–27.

                                   3          On February 8, 2015, Plaintiff appealed the second level decision as follows:

                                   4          Dissatisfied. The issue has not even been addressed. The issue is retaliation for filing [a
                                              grievance] resulting in cancellation after the threat was made. The issue about whether or
                                   5          not this [grievance] meets staff complaint standards is not an issue here. No investigation
                                              into these matters reveals further that the issue needs to be investigated. It doesn’t state
                                   6          why the [grievance] was cancelled; the reason was retaliation.
                                   7   Dkt. No. 1-1 at 23.

                                   8          On July 16, 2015, this grievance was cancelled pursuant to Section 3084.6(c)(2) for

                                   9   duplicating a previous grievance, specifically TLR Case No. 1411497 (Local Log No. PBSP-15-

                                  10   00017), and Plaintiff was informed that his administrative remedies had been exhausted. Dkt. No.

                                  11   1-1 at 29. On August 5, 2015, Plaintiff responded by returning the third level decision to

                                  12   correctional officials with the following handwritten note on the decision:
Northern District of California
 United States District Court




                                  13          This is a retaliation appeal about appeal coordinator Townsend. I already appealed
                                              Grievance No. 14-03104. This is not a duplicate to that, check action requested. Please
                                  14          make the appropriate corrections. This is not an appeal about cancelling my appeal; it’s
                                              about retaliation, with attachments you requested.
                                  15

                                  16   Dkt. No. 1-1 at 29 (emphasis in original). On August 18, 2015, Chief Voong warned him that

                                  17   resubmitting a previously-cancelled grievance was prohibited by prison regulations and considered

                                  18   abuse of the grievance process:

                                  19          It has been determined that you are attempting to submit [a grievance] that has been
                                              previously cancelled. Pursuant to CCR 3084.4 you are advised that this is considered
                                  20          misuse or abuse of the [grievance] process. Repeated violations may lead to your being
                                              placed on [grievance] restriction as described in CCR 3084.4(g).
                                  21
                                              Although you requested that this [grievance] be a staff complaint, the CDW at PBSP
                                  22          reviewed your complaint and found that you failed to establish that CCII Townsend
                                              violated any section of the Title 15 which would warrant an investigation into possible
                                  23          reasons for a Staff Complaint. Appeal # PBSP-14-03409 was therefore not categorized as
                                              a “Staff Complaint” but instead categorized as “Legal,” and addressed the Rejection,
                                  24          Cancellation, and Withdrawal Criteria in the Title 15 which applies to [grievance] # PBSP-
                                              14-03104. Since the third level has already used the same criteria to review the
                                  25          cancellation of PBSP-14-03104 in TLR 1411497, this [grievance] remains cancelled at the
                                              third level for being duplicative.
                                  26
                                  27   Dkt. No. 1-1 at 31.

                                  28   //
                                                                                        8
                                   1          B.      Grievance No. 15-00017

                                   2          In Grievance No. 15-00017, submitted on January 1, 2015, Plaintiff complained that

                                   3   Grievance No. 14-03104 had been cancelled “without a reason stated in writing.” He stated that

                                   4   the request to withdraw the appeal of the FLR made no sense because Grievance No. 14-03104

                                   5   had already been accepted at the second level of review. He further stated that the cancellation

                                   6   was unjustified because he had not done anything to warrant the cancellation and that he had “a

                                   7   right to the finding of [Grievance No. 14-03104] without withdrawing [Grievance No. 14-03104].”

                                   8   Dkt. No. 1-1 at 14–15. In Section B, Plaintiff wrote that he wanted Grievance No. 14-03104

                                   9   “heard with the appropriate findings therefore the appeal will be allowed to go through the full

                                  10   process and the outcome documented in this appeal.” Dkt. No. 1-1 at 15. The second level review

                                  11   denied this grievance, finding that Grievance No. 14-03104 was properly cancelled at the second

                                  12   level because the relief requested was granted in the first level. Dkt. No. 1-1 at 17–18. The third
Northern District of California
 United States District Court




                                  13   level decision also denied this grievance on the same grounds. Dkt. No. 1-1 at 19–20.

                                  14          Plaintiff has stated that he does not consider the denial of this grievance to be retaliatory.

                                  15   Dkt. No. 48 at 1.

                                  16          C.      Grievance No. 1502462 (OOA-14-10593)

                                  17          In Grievance No. 1502462, submitted on September 1, 2015, Plaintiff alleged that

                                  18   Defendant Voong improperly cancelled Grievance No. 14-03409 as duplicative and that prison

                                  19   officials failed to respond to the primary allegation set forth in Grievance No. 14-03409, which is

                                  20   that Defendant Townsend cancelled Grievance No. 14-03409 in retaliation for his protected

                                  21   activity. Dkt. No. 1-1 at 33–34. In Section B, Plaintiff requested that Grievance No. 14-03409 be

                                  22   accepted and be allowed to proceed as a grievance regarding Defendant Townsend’s retaliatory

                                  23   actions so that he could exhaust his administrative remedies with respect to this retaliation claim.

                                  24   Dkt. No. 1-1 at 33.

                                  25          On December 8, 2015, Defendant Voong issued a third level decision regarding Grievance

                                  26   No. 1502462, stating that the grievance had been cancelled pursuant to Section 3084.6(c)(4) for

                                  27   exceeding the time limits for submitting the grievance:

                                  28          Your [grievance] was cancelled on July 16, 2015 for duplicating a previous or pending
                                                                                         9
                                              appeal and mailed to you on July 28, 2015. Your [grievance], appealing the cancellation of
                                   1          TLR 1410593 was received at the Office of Appeals on September 8, 2015. The envelope
                                              containing your submission was signed and dated by Correctional Staff on September 1,
                                   2          2015 and has a postmark of September 4, 2015. You are past time constraints.
                                   3          Pursuant to CCR 3084.6(e), once [a grievance] has been cancelled, that [grievance] may
                                              not be resubmitted. However, a separate [grievance] can be filed on the cancellation
                                   4          decision. The original [grievance] may only be resubmitted if the [grievance] on the
                                              cancellation is granted. You have 30 calendar days to appeal the cancellation. Time
                                   5          constraints begin from the date on the screen out form which cancelled your [grievance].
                                   6   Dkt. No. 1-1 at 38. Section 3084.6(e) prohibits an inmate from resubmitting or appealing a

                                   7   grievance that has been cancelled, but allows an inmate to file a separate grievance challenging the

                                   8   cancellation. 15 Cal. Code Regs. § 3084.6(e). As discussed supra, Section 3084.8(b)(3) requires

                                   9   that a grievance challenging the cancellation of another grievance must be filed within 30 days of

                                  10   the inmate’s receipt of the notice of cancellation. 15 Cal. Code Regs. § 3084.8(b)(3).

                                  11          D.      Grievance No. 1502945 (OOA-14-10593)

                                  12          In Grievance No. 1502945, submitted on September 15, 2015, Plaintiff alleged that
Northern District of California
 United States District Court




                                  13   Defendant Voong violated his First Amendment right to access the courts when he cancelled

                                  14   Grievance No. 14-03409 because the cancellation prevented him from exhausting his

                                  15   administrative remedies regarding Defendant Townsend’s retaliatory behavior. Plaintiff also

                                  16   alleged that he was unable to appeal the cancellation of Grievance No. 14-03409 because

                                  17   Defendant Voong informed him that he risked losing his appeal rights if he did so. Dkt. No. 1-1 at

                                  18   41–42. In Section B, Plaintiff requested an investigation into why Defendant Voong prevented

                                  19   him from accessing the courts and exhausting his administrative remedies, and requested that

                                  20   Defendant Voong be impartial in administering the grievance system. Dkt. No. 1-1 at 41.

                                  21          Plaintiff’s grievance was treated as correspondence. On October 5, 2015, Plaintiff’s

                                  22   grievance was returned to him, accompanied by a letter responding to his allegations:

                                  23          The third level has already reviewed the cancellation of PBSP-14-03104 in TLR 1411497
                                              Although you requested that this [grievance] be a Staff Complaint, the CDW at PBSP
                                  24          reviewed your complaint and found that you failed to establish that CCII Townsend
                                              violated any section of the Title 15 which would warrant an investigation into possible
                                  25          reasons for a Staff Complaint. [Grievance No.] PBSP-14-03104 was therefore not
                                              categorized as a Staff Complaint, but instead categorized “Legal,” and addressed the
                                  26          Rejection, Cancellation, and Withdrawal Criteria in the Title 15 which applies to
                                              [Grievance No.] PBSP-14-03104. Since the third level has already used the same criteria
                                  27          to review the cancellation of PBSP-1403104 in TLR 1411497, this [grievance] remains
                                              cancelled at the third level for being duplicative.
                                  28
                                                                                       10
                                   1   Dkt. No. 1-1 at 43.

                                   2          On October 9, 2015, Plaintiff submitted a Form 22, stating that the grievance had been

                                   3   returned to him but there was no log number, no answer, no cancellation letter, and no rejection

                                   4   letter. Plaintiff asked how he could get his grievance addressed, and how he could exhaust his

                                   5   administrative remedies with respect to his claim that Defendant Voong was denying him access

                                   6   to the courts. Dkt. No. 1-1 at 44.

                                   7          On October 12, 2015, Plaintiff returned the October 5, 2015 letter to correctional officials.

                                   8   Dkt. No. 1-1 at 43. That same day, he wrote to both Defendant Voong and the Chief of Inmate

                                   9   Appeals, asking why this grievance had been returned and how he could get the grievance

                                  10   addressed and exhaust his administrative remedies. Dkt. No. 1-1 at 46, 49.

                                  11          On October 20, 2015, Defendant Sandoval responded, stating that Plaintiff’s grievance was

                                  12   being returned because it had been treated as correspondence and not as a grievance, and that the
Northern District of California
 United States District Court




                                  13   October 5, 2015 letter explained the reasons why. Dkt. No. 1-1 at 44.

                                  14          On October 22, 2015, Plaintiff submitted a Form 22 stating that he was again returning this

                                  15   grievance back to prison authorities, and requesting clarification as to whether the grievance had

                                  16   been “rejected, cancelled or what.” Dkt. No. 1-1 at 50. Plaintiff also stated that Defendant Voong

                                  17   should not be reviewing this grievance since the allegations were against him. On October 21,

                                  18   2015, Defendant Sandoval responded and stated that Plaintiff’s grievance had been received and

                                  19   would be processed in date order. Dkt. No. 1-1 at 50.

                                  20          On January 21, 2016, Plaintiff was issued a third level decision for this grievance. The

                                  21   third level decision denied this grievance:

                                  22          II. Screener’s Decision: The [Office of Appeals] found that the [grievance] in question,
                                              Pelican Bay State Prison (PBSP) Log #14-03104, was cancelled for being resolved at a
                                  23          previous level. This cancellation was already reviewed at the Third Level of Review
                                              (TLR) within Log #1411497. While the appellant’s [grievance] regarding this cancellation
                                  24          was accepted and addressed by appeals staff at PBSP, the OOA found that the [grievance]
                                              was a duplicate matter and additional review was unnecessary.
                                  25
                                              III. Third Level Decision: [Grievance] is denied.
                                  26
                                                      A. Findings: Although the appellant asserts that his [grievance] was inappropriately
                                  27                  cancelled by the [Office of Appeals], he has not presented sufficient evidence to
                                                      support his claim that the [grievance] was not a duplicate issue. The appellant
                                  28                  submitted PBSP Log #14-03409 as a staff complaint matter against the Appeals
                                                                                        11
                                                      Coordinator. However, the [grievance] was reviewed by the institution’s hiring
                                   1                  authority and it was determined that the [grievance] did not meet the criteria for
                                                      processing as a staff complaint.
                                   2
                                                      Pursuant to the California Code of Regulations, Title 15, Section (CCR)
                                   3                  3084.6(a)(5), “Erroneous acceptance of [a grievance] at a lower level does not
                                                      preclude the next level of review from taking appropriate action, including rejection
                                   4                  or cancellation of the [grievance].” The appellant has failed to submit evidence that
                                                      the actions of the [Office of Appeals] were inappropriate or inconsistent with the
                                   5                  regulations cited herein. The appellant’s [grievance] claim that appeal staff at
                                                      PBSP incorrectly cancelled his submitted [grievance] was already through the TLR.
                                   6                  Additional relief in this matter at the TLR is unwarranted.
                                   7   Dkt. No.1-1 at 53–54.

                                   8          E.      Grievance No. 15-06810

                                   9          In Grievance No. 15-06810, submitted December 17, 2015, Plaintiff alleged that

                                  10   Defendants Sandoval and Voong failed to investigate his claims that Defendant Townsend

                                  11   retaliated against him when they cancelled his grievance5 on December 15, 2015. In Section B,

                                  12   Plaintiff requested that his allegations be investigated by “a higher authority due to the fact that
Northern District of California
 United States District Court




                                  13   both M Voong and Sandoval are high ranking officials in the appeals office.” Dkt. No. 1-1 at 56–

                                  14   58.

                                  15           This grievance was accepted at the third level of review and denied on February 25, 2015:

                                  16          II. Screener’s Decision: The [Office of Appeals] cancelled the [grievance] in accordance
                                              with the California Code of Regulations, Title 15, Section (CCR) 3084.6(c)(4). Time
                                  17          limits for submitting the [grievance] were exceeded even though the appellant had the
                                              opportunity to submit within the prescribed time constraints.
                                  18
                                              III. Third Level Decision: [Grievance] is denied.
                                  19                  A. Findings. Although the appellant asserts that the OOA failed to properly
                                                      investigate his [grievance] claim, the fact remains that he failed to submit his
                                  20                  [grievance] timely. A previously submitted [grievance] was cancelled on July 15,
                                                      2015, as it duplicate [sic] a previous or pending [grievance]. The appellant was
                                  21                  advised that this [grievance] had been cancelled on July 28, 2015. However, the
                                                      [grievance] in question (OOA Log #14-10593) had a signature from staff as being
                                  22                  accepted for processing dated September 1, 2015, which is beyond the allowable 30
                                                      calendar days.
                                  23
                                                      Pursuant to the CCR 3084.8(b)(1), the appellant had 30 calendar days to submit his
                                  24                  [grievance] to the TLR. The most recent changes to department [grievance]
                                                      regulations ensure that an appellant has 30 calendar days to cover the amount of
                                  25                  time it takes for the [grievance] to be mailed and for the time it takes to obtain the
                                                      necessary documentation. The appellant is correct that OOA staff did process the
                                  26
                                  27   5
                                         The grievance referred to in Grievance No. 15-06810 appears to be Grievance No. 1502945. The
                                  28   third level decision in Grievance No. 1502945 was dated on December 8, 2015 and most likely
                                       received soon thereafter by Plaintiff.
                                                                                       12
                                                      [grievance] in question, but it was his inability to submit a timely [grievance] that
                                   1                  caused the matter to be cancelled. The appellant has failed to submit evidence that
                                                      the actions of the OOA were inappropriate or inconsistent with the regulations cited
                                   2                  herein. Therefore, no relief is provided at the TLR.
                                   3   Dkt. No. 1-1 at 60.

                                   4                                               DISCUSSION

                                   5   I.     Summary Judgment Standard

                                   6          Summary judgment is proper where the pleadings, discovery and affidavits show there is

                                   7   “no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

                                   8   law.” See Fed. R. Civ. P. 56(a) (2014). Material facts are those that may affect the outcome of the

                                   9   case. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute as to a material

                                  10   fact is genuine if the evidence is such that a reasonable jury could return a verdict for the

                                  11   nonmoving party. See id.

                                  12          A court shall grant summary judgment “against a party who fails to make a showing
Northern District of California
 United States District Court




                                  13   sufficient to establish the existence of an element essential to that party’s case, and on which that

                                  14   party will bear the burden of proof at trial [,] . . . since a complete failure of proof concerning an

                                  15   essential element of the nonmoving party’s case necessarily renders all other facts immaterial.”

                                  16   See Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). The moving party bears the initial

                                  17   burden of identifying those portions of the record that demonstrate the absence of a genuine issue

                                  18   of material fact. Id. The burden then shifts to the nonmoving party to “go beyond the pleadings

                                  19   and by [his] own affidavits, or by the ‘depositions, answers to interrogatories, and admissions on

                                  20   file,’ designate ‘specific facts showing that there is a genuine issue for trial.’” See id. at 324

                                  21   (citing Fed. R. Civ. P. 56(e)).

                                  22          A verified complaint may be used as an opposing affidavit under Rule 56, as long as it is

                                  23   based on personal knowledge and sets forth specific facts admissible in evidence. See Schroeder

                                  24   v. McDonald, 55 F.3d 454, 460 & nn.10–11 (9th Cir. 1995) (treating plaintiff’s verified complaint

                                  25   as opposing affidavit where, even though verification not in conformity with 28 U.S.C. § 1746,

                                  26   plaintiff stated under penalty of perjury that contents were true and correct, and allegations were

                                  27   not based purely on his belief but on his personal knowledge). Plaintiff’s complaint is made under

                                  28   penalty of perjury, so the facts therein are considered in the adjudication of the summary judgment
                                                                                          13
                                   1   motion.

                                   2          The court’s function on a summary judgment motion is not to make credibility

                                   3   determinations or weigh conflicting evidence with respect to a disputed material fact. See T.W.

                                   4   Elec. Serv. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987). The evidence must

                                   5   be viewed in the light most favorable to the nonmoving party, and inferences to be drawn from the

                                   6   facts must be viewed in a light most favorable to the nonmoving party. See id. at 631. If the

                                   7   evidence produced by the moving party conflicts with evidence produced by the nonmoving party,

                                   8   the court must assume the truth of the evidence submitted by the nonmoving party. See Leslie v.

                                   9   Grupo ICA, 198 F.3d 1152, 1158 (9th Cir. 1999).

                                  10   II.    First Amendment Retaliation Standard

                                  11          Retaliation by a state actor for the exercise of a constitutional right is actionable under 42

                                  12   U.S.C. § 1983, even if the act, when taken for different reasons, would have been proper. See Mt.
Northern District of California
 United States District Court




                                  13   Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 283–84 (1977). “Within the prison

                                  14   context, a viable claim of First Amendment retaliation entails five basic elements: (1) An

                                  15   assertion that a state actor took some adverse action against an inmate (2) because of (3) that

                                  16   prisoner’s protected conduct, and that such action (4) chilled the inmate’s exercise of his First

                                  17   Amendment rights, and (5) the action did not reasonably advance a legitimate correctional goal.”

                                  18   Rhodes v. Robinson, 408 F.3d 559, 567–68 (9th Cir. 2005) (footnote omitted). The prisoner must

                                  19   show that the type of activity he was engaged in was constitutionally protected, that the protected

                                  20   conduct was a substantial or motivating factor for the alleged retaliatory action, and that the

                                  21   retaliatory action advanced no legitimate penological interest. Hines v. Gomez, 108 F.3d 265,

                                  22   267–68 (9th Cir. 1997) (inferring retaliatory motive from circumstantial evidence).

                                  23          The prisoner bears the burden of pleading and proving absence of legitimate correctional

                                  24   goals for the conduct of which he complains. Pratt v. Rowland, 65 F.3d 802, 806 (9th Cir. 1995).

                                  25   At that point, the burden shifts to the prison official to show, by a preponderance of the evidence,

                                  26   that the retaliatory action was narrowly tailored to serve a legitimate penological purpose. See

                                  27   Schroeder v. McDonald, 55 F.3d 454, 461–62 (9th Cir. 1995) (defendants had qualified immunity

                                  28   for their decision to transfer prisoner to preserve internal order and discipline and maintain
                                                                                         14
                                   1   institutional security). Prison officials cannot simply articulate a general justification for their

                                   2   actions: they must show why their particular action was reasonably related to the legitimate

                                   3   interest. Shephard v. Quillen, 840 F.3d 686, 692 (9th Cir. 2016) (defendants must show that they

                                   4   placed plaintiff in administrative segregation because there were witnesses in general population

                                   5   whom he could have improperly influenced; not enough to simply assert that administrative

                                   6   segregation generally helps keep prisoners safe and investigations untainted). Courts must also

                                   7   consider whether there were ready alternatives to the retaliatory action for achieving the

                                   8   governmental objectives. Brodheim v. Cry, 584 F.3d 1262, 1272 (9th Cir. 2009).

                                   9   III.   Analysis

                                  10          In his post-remand pleadings, Plaintiff states that his principal claim is that Defendant

                                  11   Townsend cancelled Grievance No. 14-03104 in retaliation for Plaintiff alleging in Grievance No.

                                  12   14-03104 that prison staff had made false allegations against him. Plaintiff also argues that
Northern District of California
 United States District Court




                                  13   Defendants’ cancellation or denials of Grievance No. 14-03409, Grievance No. 1502462,

                                  14   Grievance No. 1502945, and Grievance No. 15-06810 prove that the cancellation of Grievance

                                  15   No. 14-03104 was retaliatory. In their second summary judgment motion, Defendants argue that

                                  16   the dispositions of Grievance No. 14-03104, Grievance No. 15-00017, and Grievance No.

                                  17   1502462 were supported by prison regulations. They also argue that Plaintiff cannot hold

                                  18   Defendants liable for inmate appeals that they did not handle and that there is no evidence that

                                  19   Defendant Sandoval responded to Plaintiff’s Form 22 inquires with retaliatory animus. They

                                  20   argue that, in the alternative, they are entitled to qualified immunity.

                                  21          A.      There is No Genuine Dispute as to Whether Cancellation of Grievance No. 14-
                                                      03104 Was Retaliatory
                                  22

                                  23          Plaintiff argues that Defendant Townsend cancelled Grievance No. 14-03104 because

                                  24   Plaintiff had filed a grievance alleging that prison staff made false allegations against him. Even

                                  25   viewing the facts in the light most favorable to Plaintiff, there is no genuine dispute as to whether

                                  26   the cancellation of Grievance No. 14-03104 was an adverse action or as to whether the

                                  27   cancellation reasonably advanced a legitimate correctional goal.

                                  28          Plaintiff received the relief requested in Grievance No. 14-03104. In Section B of
                                                                                          15
                                   1   Grievance No. 14-03104, Plaintiff asks that the chrono be corrected to reflect that he had

                                   2   committed battery on a peace officer without a weapon. Although the FLR misstated the relief

                                   3   provided, it is undisputed that the chrono was properly corrected to state battery on a peace officer,

                                   4   with no mention of a weapon. Pursuant to the applicable regulations, a grievance may be

                                   5   cancelled for various reasons, including where the relief requested was granted at the prior level,

                                   6   as is the case here. 15 Cal. Code Regs. § 3084.6(c)(11). The cancellation of Grievance No. 14-

                                   7   03104 was not an adverse action because Plaintiff had received the relief requested and the

                                   8   cancellation was authorized by California’s regulations, which serve the legitimate penological

                                   9   purpose of the efficient disposition of inmate grievances. See 15 Cal. Code Regs. §§ 3084.1,

                                  10   3084.4, and 3084.5.

                                  11           From what the Court can determine from the record, Plaintiff appears to believe that

                                  12   because the FLR wrongly characterized the error that was corrected in the chrono as a prior battery
Northern District of California
 United States District Court




                                  13   on an inmate, rather than a battery on a correctional officer, the first level appeal was granted as to

                                  14   some ground he did not actually raise. See Dkt. No. 25-1 at 7 (“I never requested anything about a

                                  15   battery on inmate with a weapon. . . . It is ironic that you will point out 1 mistake to make another

                                  16   one, to keep from correcting the issue at hand, which I clearly stated in section B.2.”). But there is

                                  17   no genuine dispute based on the record that the first level appeal in fact did grant exactly the relief

                                  18   Plaintiff requested. While Plaintiff now argues that “the grievance still contained error, giving

                                  19   [him] every right to resubmit the grievance after the first level response,” Dkt. No. 49 at 1, based

                                  20   on the undisputed facts here the Court finds it plain that section 3084.6(c)(11) authorized

                                  21   Defendant Townsend to cancel the grievance, because the substantive relief Plaintiff requested

                                  22   was granted at the first level.

                                  23           Defendant Townsend’s conversation with Plaintiff on December 4, 2014, also does not

                                  24   support a finding of retaliatory adverse action. Plaintiff’s argument is that the conversation

                                  25   indicated that Defendant Townsend cancelled Grievance No. 14-03104 solely because Plaintiff

                                  26   refused to withdraw it, and that Defendant Townsend could have otherwise allowed the grievance

                                  27

                                  28
                                                                                         16
                                   1   to proceed.6 However, prison regulations and the language of Plaintiff’s appeal dictated the

                                   2   disposition of the appeal of the FLR. Plaintiff’s appeal requested that the second level review

                                   3   grant the relief requested in Section B, namely the correction of the chrono. Accordingly, the

                                   4   grievance was cancelled according to Section 3084.6(c)(11), which allows the cancellation of

                                   5   grievances that have been resolved at the prior level. Even accepting Plaintiff’s characterization

                                   6   of the conversation, Defendant Townsend’s statements to the effect that he planned to cancel the

                                   7   grievance if not withdrawn described an action he had the right to take under the relevant

                                   8   regulation, and do not create a triable issue of fact as to whether the cancellation was an adverse

                                   9   action in response to protected conduct.

                                  10          In its order reversing and remanding this case, the Ninth Circuit stated that Plaintiff filed

                                  11   grievances to correct the error in the FLR to Grievance No. 14-03104, and that it is unclear from

                                  12   the record why Defendants refused to correct the error. Dkt. No. 41 at 2. The Court has not
Northern District of California
 United States District Court




                                  13   identified anything in the record that establishes that prison regulations require officials to correct

                                  14   typographical errors in their responses to grievances, and Plaintiff has not directed the Court to

                                  15   any such regulation.7 Also, having re-reviewed the record closely, the Court finds it undisputed

                                  16   that nothing in the record, including Plaintiff’s grievances on their face, indicates that Plaintiff

                                  17   requested that the error in the FLR to Grievance No. 14-03104 be corrected. When Plaintiff

                                  18   appealed the FLR of Grievance No. 14-03104, he stated that he wanted the relief requested in

                                  19

                                  20   6
                                         Plaintiff mischaracterizes Defendant Townsend’s Second Declaration (Dkt. No. 45-15) as
                                  21   acknowledging that Defendant Townsend had the option of granting the appeal and allowing
                                       Grievance No. 14-03104 to proceed with the subsequent levels of review. Dkt. No. 49 at 2–3.
                                  22   Defendant Townsend clearly states that he did not believe that prison regulations allowed him to
                                       grant Grievance No. 14-03104 at the second level of review. Defendant Townsend further states
                                  23   that he could only have granted the appeal if he ignored Title 15. Townsend Supp. Decl. ¶ 11.
                                       7
                                         Reading the entire FLR in context, it is clear that the “Battery on an Inmate with a Weapon”
                                  24   references are typographical errors. Under “Determination of Issue,” the FLR accurately describes
                                       the error in the chrono and the needed correction. See Dkt. No. 45-12 at 4 (“After a close review
                                  25   of this matter, I find that the charge . . . dated November 13, 2005 for Battery on a Peace Officer
                                       Not Involving the Use of a Weapon was erroneously documented in the Classification Committee
                                  26   Chrono for ICC of October 8, 2014. Specifically, it was documented that a weapon was used in
                                       that offense which is incorrect.”). It is undisputed that this was the error Plaintiff challenged in his
                                  27   original grievance, and also undisputed that the chrono contained no reference to any “Battery on
                                       an Inmate with a Weapon.” See 25-1 at 4, 6; Dkt. No. 1-1 at 8. Captain Parry confirms in his
                                  28   declaration that the incorrect description in the FLR was an inadvertent error. Dkt. No. 45-11 at
                                       ¶ 6.
                                                                                            17
                                   1   Section B, which was the correction of the chrono. Dkt. No. 25-1 at 4, 6. Grievance No. 14-

                                   2   03409 alleged that Defendant Townsend’s cancellation of Grievance No. 14-03104 was

                                   3   retaliatory, and requested that Defendant Townsend be investigated and that Plaintiff not be

                                   4   retaliated against. Dkt. No. 1-1 at 22, 24. Grievance No. 15-00017 alleged that Grievance No. 14-

                                   5   03104 had been cancelled without a reason stated in writing, and requested that the cancellation be

                                   6   rescinded and that Grievance No. 14-03104 be allowed to go through the “full process.” Dkt. No.

                                   7   1-1 at 17–18. Grievance No. 1502462 alleged that Defendant Voong improperly cancelled

                                   8   Grievance No. 14-03409 as duplicative, and requested that Grievance No. 14-03409 be allowed to

                                   9   proceed so that Plaintiff could exhaust his administrative remedies with respect to this claim. Dkt.

                                  10   No. 1-1 at 33–34. Grievance No. 1502945 alleged that Defendant Voong violated Plaintiff’s First

                                  11   Amendment right to access the courts when he cancelled Grievance No. 14-03409 because the

                                  12   cancellation prevented him from exhausting his administrative remedies regarding Defendant
Northern District of California
 United States District Court




                                  13   Townsend’s retaliatory behavior. Dkt. No. 1-1 at 41–42. Grievance No. 15-06810 alleged that

                                  14   Defendants Sandoval and Voong failed to investigate Plaintiff’s claims against Defendant

                                  15   Townsend when they cancelled Grievance No. 14-03409, and requested that these allegations be

                                  16   investigated by “a higher authority due to the fact that both M Voong and Sandoval are high

                                  17   ranking officials in the appeals office.” Dkt. No. 1-1 at 56–58.

                                  18          Plaintiff now claims in his supplemental brief that he sought correction of the FLR by

                                  19   filing a grievance that was later cancelled. Dkt. No. 49 at 2. The Court presumes that Plaintiff is

                                  20   referring to Grievance No. 14-03409, and not to his appeal of the FLR, because he specifies that a

                                  21   grievance was filed, and not an appeal. Nowhere in Grievance No. 14-03409 does Plaintiff

                                  22   discuss the error in the FLR or request the correction of the FLR. Grievance No. 14-03409

                                  23   identifies two issues. First, Grievance No. 14-0309 alleges that Defendant Townsend retaliated

                                  24   against him by yelling, bullying, and threatening him, and trying to force him to withdraw his

                                  25   grievance. Second, Grievance No. 14-03409 argues:

                                  26          If I request an action which I was initially told was granted but wasn’t – then when that’s
                                              corrected and the [grievance] is actually suppose [sic] to be granted and I’m made, forced
                                  27          to withdraw the finding that’s misconduct. The [grievance] was suppose [sic] to be
                                              granted to in the first place now that it really has to be granted I’m being bullied into
                                  28          withdrawing it.
                                                                                        18
                                   1   Dkt. No. 1-1 at 22, 24. The first issue grieved is Defendant Townsend’s behavior on December 4,

                                   2   2014. It is unclear what the second issue grieved is, especially given that Plaintiff appears to

                                   3   acknowledge that the error was corrected. Plaintiff emphasizes “an action which I was initially

                                   4   told was granted but wasn’t” and argues that being forced to withdraw the finding reflected

                                   5   misconduct on the part of Defendant Townsend. There is no indication from Plaintiff’s allegations

                                   6   that he was grieving the failure to correct the FLR. Also, the relief requested in Grievance No. 14-

                                   7   03409 was that Defendant Townsend’s unethical behavior be investigated, and that Plaintiff not be

                                   8   retaliated against for filing grievances. Id. There is no indication that Plaintiff was seeking a

                                   9   correction of the FLR.

                                  10          The Court also notes there is no basis in the record to conclude that either the corrected

                                  11   error in the October 2014 classification chrono or the uncorrected error in the FLR affected

                                  12   Plaintiff’s housing or classification. The CDCR uses an Inmate Classification Score System
Northern District of California
 United States District Court




                                  13   (“ICSS”) to determine an inmate’s housing placement. Dkt. No. 45-3 (“Hancock Decl.”), ¶ 6.

                                  14   After considering several variables, such as an inmate’s social factors and history of incarceration

                                  15   behavior, the ICSS assigns an inmate one of four scores. These four scores correspond to the four

                                  16   housing security levels. The greater a score, the higher the security level of the housing. Hancock

                                  17   Decl. ¶ 7. A score of 0-18 is Level I, 19-27 is Level II, 28-51 is Level III, and 52+ is Level IV.

                                  18   Hancock Decl. ¶ 7. Level III and IV inmates are placed in 180 degree or 270 celled housing units.

                                  19   Hancock Decl. ¶ 7. The Security Housing Unit is the most secure area within a Level IV prison.

                                  20   It is designed to provide maximum coverage and to house inmates that cannot be housed with the

                                  21   general population of inmates, such as inmates that are validated prison gang members, gang

                                  22   leaders, or inmates who have been found guilty of certain disciplinary actions. SHU terms vary in

                                  23   length. Hancock Decl. ¶ 8. As noted in the October 2014 classification chrono, when Plaintiff

                                  24   appeared before the classification committee, his classification score was 435 and he had been

                                  25   assigned to the SHU in June 2014 because he had been found guilty of participating in a riot.

                                  26   Hancock Decl. ¶ 9. In other words, prior to the issuance of the classification chrono and the

                                  27   related FLR, Plaintiff had already been deemed a Level IV inmate and ineligible for 270-design

                                  28   Level IV housing. Hancock Decl. ¶ 9. The classification committee’s October 2014 decision to
                                                                                         19
                                   1   retain him in administrative segregation was based on numerous factors, including having had four

                                   2   SHU terms since 2005, but there is no evidence that the committee focused on the disciplinary

                                   3   violations triggering the SHU terms. Accordingly, there is no basis in the record, even making all

                                   4   reasonable inferences in Plaintiff’s favor, to support Plaintiff’s claim that either error affected his

                                   5   classification score or housing placement.

                                   6           The Court therefore GRANTS summary judgment in favor of Defendants with respect to

                                   7   Plaintiff’s claim that Grievance No. 14-03104 was cancelled in retaliation for engaging in

                                   8   protected activity, in violation of the First Amendment.

                                   9           B.     There is No Genuine Dispute as to Whether Handling of Subsequent
                                                      Grievances Was Retaliatory
                                  10

                                  11           Viewing the facts in the light most favorable to Plaintiff, there is also no genuine dispute as

                                  12   to whether Defendants’ disposition of the grievances after Grievance No. 14-03104 was
Northern District of California
 United States District Court




                                  13   retaliatory.

                                  14           First, there is no genuine dispute that the cancellation or denials of these grievances were

                                  15   not retaliatory adverse actions. Plaintiff argues that these grievances—Grievance No. 14-03409,

                                  16   Grievance No. 1502462, Grievance No. 1502945, Grievance No. 15-06810—were cancelled or

                                  17   denied in order to prevent him from obtaining relief with regard to his claim that the cancellation

                                  18   of Grievance No. 14-03104 was retaliatory.8 However, as discussed supra, Defendants are

                                  19   entitled to summary judgment on Plaintiff’s claim that the cancellation of Grievance No. 14-03104

                                  20   was retaliatory.9

                                  21           Second, the cancellation or denial of these grievances was authorized by the relevant

                                  22   prison regulations which serve the legitimate penological purpose of the efficient disposition of

                                  23

                                  24   8
                                         The Court does not address whether the denial of Grievance No. 15-00017 was retaliatory
                                  25   because Plaintiff has stated that he does not contend that denial was retaliatory. Dkt. No. 48 at 1.
                                       9
                                         Grievance No. 14-03409 alleged that Defendant Townsend’s cancellation of Grievance No. 14-
                                  26   03104 was retaliatory. Dkt. No. 1-1 at 17–18, 22, 24. The three subsequent grievances—
                                       Grievance No. No. 1502462, Grievance No. 1502945, Grievance No. 15-06810—challenged the
                                  27   cancellation of Grievance No. 14-03409, arguing that Grievance No. 14-03409 was not
                                       duplicative; that its cancellation prevented him from exhausting his administrative remedies with
                                  28   respect to Defendant Townsend’s retaliation; and that prison officials had not investigated his
                                       claims regarding to Defendant Townsend’s retaliation.
                                                                                         20
                                   1   inmate grievances. See 15 Cal. Code Regs. §§ 3084.1, 3084.4, and 3084.5. Grievance No. 14-

                                   2   03409 was cancelled as duplicative as authorized by Section 3084.6(c)(2). Grievance No.

                                   3   1502462 and Grievance No. 15-06810 were both denied as untimely, as authorized by Section

                                   4   3084.6(c)(4). Grievance No. 1502945 was denied because it relitigated a previously filed

                                   5   grievance, as authorized by Section 3084.6(c)(2). Ultimately, all of Plaintiff’s follow-up

                                   6   grievances were not viable, because he had been granted the requested relief—correction of the

                                   7   chrono—at the first level of review of the original grievance. There is no triable issue of fact as to

                                   8   Plaintiff’s claim of retaliation.

                                   9           The Court therefore GRANTS summary judgment in favor of Defendants with respect to

                                  10   Plaintiff’s claim that Defendants’ handling of Grievance No. 14-03409, Grievance No. 1502462,

                                  11   Grievance No. 1502945, and Grievance No. 15-06810 constituted retaliation for protected activity,

                                  12   in violation of the First Amendment.
Northern District of California
 United States District Court




                                  13           C.      Qualified Immunity

                                  14           The defense of qualified immunity protects “government officials . . . from liability for

                                  15   civil damages insofar as their conduct does not violate clearly established statutory or

                                  16   constitutional rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 457

                                  17   U.S. 800, 818 (1982). To determine whether a government official is entitled to qualified

                                  18   immunity, courts must consider (1) whether the official’s conduct violated a constitutional right,

                                  19   and (2) whether that right was “clearly established” at the time of the alleged misconduct.

                                  20   Pearson, 555 U.S. at 232. Courts may “exercise their sound discretion in deciding which of the

                                  21   two prongs of the qualified immunity analysis should be addressed first in light of the

                                  22   circumstances in the particular case at hand.” Id. at 236. Because there was no violation of

                                  23   Plaintiff’s constitutional rights with respect to the handling of Grievance No. 14-03409, Grievance

                                  24   No. 14-03104, Grievance No. 15-00017, Grievance No. 1502462, Grievance No. 1502945, or

                                  25   Grievance No. 15-06810, there is no necessity for further inquiries concerning qualified immunity.

                                  26   //

                                  27   //

                                  28   //
                                                                                        21
                                   1                                              CONCLUSION

                                   2           For the foregoing reasons, the Court finds that there is no triable issue of fact as to whether

                                   3   Defendants’ handling of Grievance No. 14-03104, Grievance No. 14-03409, Grievance No.

                                   4   1502462, Grievance No. 1502945, or Grievance No. 15-06810 violated the First Amendment.

                                   5   Defendants’ second summary judgment motion is GRANTED. Dkt. No. 45. The Clerk shall

                                   6   terminate Dkt. No. 45; enter judgment in favor of Defendants Townsend, Voong, and Sandoval;

                                   7   and close the file.

                                   8           IT IS SO ORDERED.

                                   9   Dated: 03/29/2019

                                  10                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  11                                                     United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         22
